Citation Nr: 0023685	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  96-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service- connected 
intervertebral disc syndrome, currently rated 20 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Reeves Jones, Attorney at Law


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 1994 and February 1996 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which denied an increased 
rating for service-connected intervertebral disc syndrome, 
currently rated 20 percent disabling, and which denied a 
total rating based on individual unemployability due to 
service-connected disability.

The Board remanded the case in October 1997 and June 1998 for 
further development.

The Board issued a decision in October 1999, but that 
decision had to be vacated in June 2000 to ensure the 
veteran's rights of due process because the veteran had 
submitted evidence pertinent to his claims in February 1999 
before the case was certified on appeal to the Board, and he 
had the right to have this evidence considered by the RO 
prior to consideration by the Board.  The RO issued a rating 
decision in a March 2000 decision, and the case was sent back 
to the Board for a decision on appeal.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In submitting his claims for an increased rating for his 
service-connected back disorder and for a total rating based 
on individual unemployability, the veteran claimed in essence 
that his service-connected back disability had worsened.  
Therefore, his claims are well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  The veteran appealed the RO's denial of those 
claims to the Board.

In a November 1999 VA Spine examination report, the examiner 
noted that the veteran had been evaluated by the neurosurgery 
department at VA during a clinic appointment on October 8, 
1999.  There is a computer printout called, "Rating Health 
Summary," in the claims file which shows the dates and times 
of past clinic visits and lists the October 8, 1999, clinic 
among several others.  Another part of this printout called, 
"Outpatient Encounter," appears to indicate that the 
veteran was seen in "Neurosurgery" on October 8, 1999, and 
shows a diagnosis of spinal stenosis of lumbar region.  
However, no other notes from this VA examination are in the 
claims file.  Because of the potential relevance of this 
examination to the veteran's claim for an increased rating 
for intervertebral disc syndrome, the outpatient record must 
be obtained before the Board can render a decision on appeal.

Moreover, two reports, dated in January and February 1999, 
from a private medical doctor, Dr. John Frenz, were submitted 
to the Board in December 1999.  However, it appears from the 
March 2000 rating decision that the RO only reviewed the 
report dated in February 1999 and not the January report.  
Moreover, the RO noted in the rating decision that it would 
not consider the February 1999 report because it was unsigned 
by the physician.  The Board concludes that, on remand, the 
RO should advise the veteran and his attorney to obtain 
verification from Dr. Frenz that the reports submitted were 
his medical reports and allow the veteran and his attorney a 
reasonable amount of time to obtain this verification.  
38 U.S.C.A. § 5103(a).

Dr. Frenz has indicated in the February 1999 report that the 
veteran's service-connected low back disorder "represent[s] 
compensable impairment from ability to participate in gainful 
employment that would require activity other than extremely 
minimal self-care . . . ."  The Board concludes that the RO, 
after having gotten the appropriate release forms from the 
veteran, should obtain all of Dr. Frenz' clinical records 
pertaining to treatment of the veteran since 1994 and that 
the RO should ask Dr. Frenz to provide a rationale for his 
opinion that the veteran's back disorder precludes him from 
engaging in activity "other than extremely minimal 
self-care", i.e., Dr. Frenz should be asked to provide the 
specific findings on physical examination that formed the 
basis for his opinion that the veteran is limited to such 
minimal functioning.

Finally, the RO must obtain any other medical evidence 
relevant to the claims for an increased rating for the 
service-connected back disorder and the claim for a total 
rating based on individual unemployability and place them in 
the claims file.  The RO should arrange for another VA 
examination by an examiner who has reviewed all the medical 
evidence in the claims file relevant to the veteran's 
service-connected back disorder, including the reports of Dr. 
Frenz, and who can render a detailed report on the degree of 
impairment resulting from the veteran's service-connected 
intervertebral disc syndrome.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide a list of all places, including 
doctor's offices, outpatient or other 
clinics, and hospitals, where he has been 
treated for his service-connected back 
disorder in the last three years and 
place those records, if any, in the 
claims file.  The RO should attempt to 
obtain any records referred to by the 
veteran, obtaining the appropriate 
release forms for private records where 
necessary.

The RO must obtain all VA outpatient 
records that may be relevant to the 
veteran's claim.  Specifically, the RO 
must obtain the VA outpatient record from 
"Neurosurgery" from October 8, 1999, 
that was referred to by the November 1999 
VA examiner in the examination report.  
The RO should also obtain the August 4, 
1999, outpatient record shown as "Urgent 
Care -- Day" on the computer printout in 
the claims file. 

The RO must specifically request that the 
veteran provide the appropriate release 
forms so that the RO may attempt to 
obtain all the treatment records of Dr. 
John Frenz.  The RO should advise the 
veteran that -- although the RO will 
attempt to verify that the treatment 
notes of January and February 1999, which 
were unsigned, are the treatment notes of 
Dr. Frenz by seeking to obtain all 
treatment records directly from Dr. Frenz 
-- the ultimate responsibility for the 
submission of private medical records to 
VA and of the verification of their 
authenticity lies with the veteran.  VA's 
ability to assist the veteran in this 
endeavor is not unlimited and involves 
the cooperation of the veteran in 
submitting appropriate 
release-of-information forms.  Should the 
veteran provide appropriate release forms 
for Dr. Frenz' records, the RO should 
specifically request that Dr. Frenz 
verify that the reports dated in January 
and February 1999 that were submitted by 
the veteran are Dr. Frenz' treatment 
reports.

2.  The RO should write to Dr. Frenz and 
ask him to provide a rationale for his 
opinion, expressed in what appears to be 
a progress note dated in February 1999, 
that the veteran's back disorder 
currently precludes him from engaging in 
activity "other than extremely minimal 
self-care".  The RO should ask Dr. Frenz 
to provide the specific findings on 
physical examination that formed the 
basis for his opinion that the veteran is 
limited to such minimal functioning.

3.  The RO should schedule the veteran 
for the type or types of VA examinations 
that it deems necessary to obtain the 
medical information needed to resolve the 
medical issues in this case.  The 
examiner should review all the medical 
evidence in the claims file relevant to 
the veteran's service-connected back 
disorder, including the reports of Dr. 
Frenz.

In addition to reporting the usual 
examination findings relevant to an 
examination of a veteran with 
intervertebral disc syndrome, the 
examiner should render a detailed report 
on degree of impairment resulting from 
the veteran's service-connected 
intervertebral disc syndrome.  The 
examiner should check for the presence of 
symptomatology of intervertebral disc 
syndrome and, if these symptoms are not 
present, the examiner should 
affirmatively rule them out in the 
examination report.  The examiner should 
identify symptoms compatible with sciatic 
neuropathy, if any, and particular 
attention should be given to the presence 
or absence of pain characteristic of 
sciatic neuropathy, muscle spasm, 
radiculopathy, absent ankle jerk, or 
other neurological findings appropriate 
to a diseased disc.

The examiner also should comment on the 
frequency of the attacks, if any, of 
symptomatology associated with 
intervertebral disc syndrome.  If the 
examiner can only provide a history of 
the frequency of attacks as reported by 
the veteran, the examiner should state 
that it is the veteran's history in the 
examination report.

If limitation of motion of the low back 
is due to the service-connected 
intervertebral disc syndrome, the 
examiner should specify the results of 
range of motion testing in degrees in the 
report, and indicate the normal range of 
motion for the low back because VA 
regulations do not provide normal ranges 
of motion for the spine.  The examiner 
should state to what extent the veteran's 
range of motion deviates from these 
norms.

The examiner should report the degree of 
limitation on normal functioning of the 
low back caused by pain and provide 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or 
of pain on motion.  Rather than simply 
reporting that pain on motion is present, 
the examiner should provide a description 
of the effect, if any, of the veteran's 
pain on the function and movement of his 
lumbar spine.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(1997) (functional loss may be due to 
pain, supported by adequate pathology).  
In particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation, if any, of the disability.  
It should be specifically noted in the 
examination report if any complaints 
noted in the history provided by the 
veteran do not comport with or relate to 
either the physical findings on 
examination or the general nature of the 
current disability.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should readjudicate the claims 
for an increased disability rating for 
service-connected intervertebral disc 
syndrome and for a total rating for 
compensation purposes based on individual 
unemployability considering the evidence 
in its entirety.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	BETTINA S. CALLAWAY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




